Carpenter, J.
I concur in the opinion that the judgment of the Supreme Court must be reversed for the reasons relied on by the plaintiff. The statute (Rev. L. 171 § 1) authorizes any two justices of the county within which any bastard shall be born, and such justices only, to take order for the better relief of the township within which any bastard shall be born. In this case, the child was not born in the county of Essex, but in the city of Yew York, and the justices, therefore, had no jurisdiction. The power rests solely on the provisions of the statute. Under the statute of 13 Miz. c. 3, from which our statute is copied, it has been held, that in order to give jurisdiction, it must appear that the order was for the relief of a parish in which the illegitimate child was born. That when the mother had been delivered in an extra parochial place, the justices had no jurisdiction to make an order for the relief of the parish in which she was settled, although she had been pursuaded by the putative father, fraudulently to leave the parish previous to her delivery. R. v. Wilson, 2 Ad. & Ellis, 230.
But I think the Sessions erred in rejecting evidence of good character offered to be shewn by the accused. The offence charged is one which peculiarly puts character in jeopardy; the evidence offered, seems not inconsistent with the general rule, and policy strongly requires its admission. The purest man in the community might be unable to protect himself from a charge like this, if falsely brought against him, but by his character. *632Evidence of uniform integrity and good character, is sometimes the only testimony which a defendant can oppose to suspicious circumstances, and in cases of doubt it is entitled to much weight.
Judgment reversed.
Cited in Dally v. Overs. Woodbridge, 1 Zab. 493; Eames v. Stiles, 2 Vr. 493; Allen v. Tyler, 3 Vr. 502.